UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 24, [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-10613 DYCOM INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Florida 59-1277135 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11770 US Highway 1, Suite 101, Palm Beach Gardens, Florida 33408 (Address of principal executive offices) (Zip Code) (561) 627-7171 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ]Accelerated filer[X]Non-accelerated filer[ ]Smaller reporting company [ ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common stock Outstanding shares May 27, 2010 Common stock, par value of $0.33 1/3 38,655,909 Dycom Industries, Inc. Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 40 Item 4. Controls and Procedures 40 PART II – OTHER INFORMATION Item 1. Legal Proceedings 41 Item 1A. Risk Factors 41 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 6. Exhibits 42 Signatures 43 EX-31.1 EX-31.2 EX-32.1 EX-32.2 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1.Financial Statements DYCOM INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) April 24, July 25, 2010 2009 (Dollars in thousands) ASSETS CURRENT ASSETS: Cash and equivalents $ 116,155 $ 104,707 Accounts receivable, net 96,773 116,968 Costs and estimated earnings in excess of billings 59,867 67,111 Deferred tax assets, net 14,033 15,779 Income taxes receivable 8,213 7,016 Inventories 13,091 8,303 Other current assets 11,212 7,323 Total current assets 319,344 327,207 Property and equipment, net 137,740 142,132 Goodwill 157,851 157,851 Intangible assets, net 51,309 56,056 Other 10,339 10,211 Total non-current assets 357,239 366,250 TOTAL $ 676,583 $ 693,457 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ 28,003 $ 28,977 Current portion of debt 150 926 Billings in excess of costs and estimated earnings 582 151 Accrued insurance claims 26,919 27,386 Other accrued liabilities 42,095 52,590 Total current liabilities 97,749 110,030 LONG-TERM DEBT 135,350 135,377 ACCRUED INSURANCE CLAIMS 26,957 29,759 DEFERRED TAX LIABILITIES, net non-current 23,786 22,910 OTHER LIABILITIES 3,650 4,758 Total liabilities 287,492 302,834 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Preferred stock, par value $1.00 per share: 1,000,000 shares authorized: no shares issued and outstanding - - Common stock, par value $0.33 1/3 per share: 150,000,000 shares authorized: 38,653,756 and 38,998,513 issued and outstanding, respectively 12,885 12,999 Additional paid-in capital 169,345 172,112 Accumulated other comprehensive income 211 69 Retained earnings 206,650 205,443 Total stockholders' equity 389,091 390,623 TOTAL $ 676,583 $ 693,457 See notes to the condensed consolidated financial statements. 3 Table of Contents DYCOM INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended April 24, 2010 April 25, 2009 (Dollars in thousands, except per share amounts) REVENUES: Contract revenues $ 231,636 $ 257,719 EXPENSES: Costs of earned revenues, excluding depreciation and amortization 191,333 206,733 General and administrative(including stock-based compensation expense of $0.8 and $0.9 million, respectively) 24,297 24,276 Depreciation and amortization 15,852 16,163 Total 231,482 247,172 Interest income 27 60 Interest expense (3,386 ) (3,162 ) Other income, net 4,451 3,566 INCOME FROM CONTINUING OPERATIONS BEFORE INCOME TAXES 1,246 11,011 PROVISION (BENEFIT) FOR INCOME TAXES: Current 7 (2,132 ) Deferred (409 ) 5,574 Total (402 ) 3,442 INCOME FROM CONTINUING OPERATIONS 1,648 7,569 INCOME FROM DISCONTINUED OPERATIONS, NET OF TAX - 28 NET INCOME $ 1,648 $ 7,597 EARNINGS PER COMMON SHARE - BASIC: Income from continuing operations $ 0.04 $ 0.19 Income from discontinued operations - - Net income $ 0.04 $ 0.19 EARNINGS PER COMMON SHARE - DILUTED: Income from continuing operations $ 0.04 $ 0.19 Income from discontinued operations - - Net income $ 0.04 $ 0.19 SHARES USED IN COMPUTING EARNINGS PER COMMON SHARE: Basic 39,021,043 39,330,308 Diluted 39,054,443 39,346,102 See notes to the condensed consolidated financial statements. 4 Table of Contents DYCOM INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Nine Months Ended April 24, 2010 April 25, 2009 (Dollars in thousands, except per share amounts) REVENUES: Contract revenues $ 707,082 $ 837,209 EXPENSES: Costs of earned revenues, excluding depreciation and amortization 582,241 681,239 General and administrative(including stock-based compensation expense of $2.5 and $2.8 million, respectively) 71,698 73,350 Depreciation and amortization 46,558 49,592 Goodwill impairment charge - 94,429 Total 700,497 898,610 Interest income 85 234 Interest expense (10,470 ) (11,313 ) Other income, net 6,459 5,799 INCOME (LOSS) FROM CONTINUING OPERATIONS BEFORE INCOME TAXES 2,659 (66,681 ) PROVISION (BENEFIT) FOR INCOME TAXES: Current (566 ) (379 ) Deferred 2,019 (6,503 ) Total 1,453 (6,882 ) INCOME (LOSS) FROM CONTINUING OPERATIONS 1,206 (59,799 ) LOSS FROM DISCONTINUED OPERATIONS, NET OF TAX - (9 ) NET INCOME (LOSS) $ 1,206 $ (59,808 ) EARNINGS (LOSS) PER COMMON SHARE - BASIC Income (loss) from continuing operations $ 0.03 $ (1.52 ) Loss from discontinued operations - - Net income (loss) $ 0.03 $ (1.52 ) EARNINGS (LOSS) PER COMMON SHARE - BASIC Income (loss) from continuing operations $ 0.03 $ (1.52 ) Loss from discontinued operations - - Net income (loss) $ 0.03 $ (1.52 ) SHARES USED IN COMPUTING EARNINGS (LOSS) PER COMMON SHARE: Basic 39,028,637 39,343,834 Diluted 39,102,612 39,343,834 See notes to the condensed consolidated financial statements. 5 Table of Contents DYCOM INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Nine Months Ended April 24, 2010 April 25, 2009 (Dollars in thousands) OPERATING ACTIVITIES: Net income (loss) $ 1,206 $ (59,808 ) Adjustments to reconcile net loss to net cash inflow from operating activities: Depreciation and amortization 46,558 49,592 Bad debt expense, net 62 200 Gain on sale of fixed assets, net (6,143 ) (3,306 ) Gain on extinguishment of debt, net - (3,027 ) Write-off of deferred financing costs - 551 Deferred income tax provision (benefit) 2,019 (5,972 ) Stock-based compensation 2,488 2,775 Amortization of debt issuance costs 791 727 Goodwill impairment charge - 94,429 Excess tax benefit from share-based awards (69 ) - Change in operating assets and liabilities: Accounts receivable, net 18,782 37,978 Costs and estimated earnings in excess of billings, net 7,675 30,445 Other current assets and inventory (6,895 ) (3,049 ) Other assets (960 ) 826 Income taxes receivable (1,380 ) (6,468 ) Accounts payable (1,212 ) (5,465 ) Accrued liabilities and insurance claims (14,240 ) (34,300 ) Net cash provided by operating activities 48,682 96,128 INVESTING ACTIVITIES: Changes in restricted cash - (61 ) Capital expenditures (38,222 ) (25,625 ) Proceeds from sale of assets 6,571 4,349 Net cash used in investing activities (31,651 ) (21,337 ) FINANCING ACTIVITIES: Proceeds from long-term debt - 30,000 Principal payments on long-term debt (920 ) (31,824 ) Purchase of senior subordinated notes - (11,292 ) Debt issuance costs - (1,837 ) Repurchases of common stock (4,489 ) (2,915 ) Restricted stock tax withholdings (273 ) (246 ) Exercise of stock options and other 30 17 Excess tax benefit from share based awards 69 - Net cash used in financing activities (5,583 ) (18,097 ) Net increase in cash and equivalents 11,448 56,694 CASH AND EQUIVALENTS AT BEGINNING OF PERIOD 104,707 22,068 CASH AND EQUIVALENTS AT END OF PERIOD $ 116,155 $ 78,762 SUPPLEMENTAL DISCLOSURE OF OTHER CASH FLOW ACTIVITIES AND NON-CASH INVESTING AND FINANCING ACTIVITIES: Cash paid during the period for: Interest $ 12,570 $ 14,021 Income taxes $ 5,788 $ 6,885 Purchases of capital assets included in accounts payable or other accrued liabilities at period end $ 3,818 $ 272 See notes to the condensed consolidated financial statements. 6 Table of Contents NOTES
